Holderman, J. This matter comes before the Court on a motion to dismiss filed by Respondent. The motion to dismiss sets forth the following: “1) That a cause of action entitled Johnnie M. Kennedy v. Clairmont Transfer Co., Warner Brick and Daniel P. Gleason, bearing General No. 75 L 2923, and consolidated with the cause of action entitled Cecelia Costanzo, Paul Costanzo, deceased v. Steel City Cartage Co., and Johnnie Kennedy, was tate of recently tried in the Circuit Court of Cook County in November, 1976. 2) That Paul Costanzo, deceased was the State of Illinois employee, agent and servant present on behalf of the State of Illinois at the time of the occurrence which is the subject matter of this cause of action. 3) That on November 29,1976, the Honorable Judge James C. Murray after hearing all the evidence in said cause, directed a verdict in behalf of Cecelia Costanzo, Administrator of the Estate of Paul Costanzo against Steel City Cartage Co. on the issue of contributory negligence on the part of Paul Costanzo, specifically finding that Paul Costanzo was, as a matter of law, not guilty of any (i.e. contributory) negligence." The motion to dismiss further states that the Steel City Cartage Co. vehicle was operated by the current plaintiff, Johnnie Kennedy, and that during the trial of the consolidated causes of action, a directed verdict was entered on behalf of Clairmont Transfer Company and Warner Brick against the plaintiff, Johnnie Kennedy. The motion further sets forth that the Court had determined that Philip Costanzo was not guilty of any negligence and therefore, his principal, the State of Illinois, defendant in this cause, is as a matter of law, also not guilty of any negligence. The motion further sets forth that since the State of Illinois has in effect been found not guilty by another Court of competent jurisdiction, a finding of not guilty should and must be entered herein on behalf of the State of Illinois and the State of Illinois Department of Transportation. It appearing to the Court that the motion of Respondent is correct and that the State of Illinois has in effect been found not guilty by a Court of competent jurisdiction, motion to dismiss is hereby granted and said cause is dismissed.